1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                   ***
      LUCIA SLOAN,
4
                           Plaintiff,
5                                                      2:19-cv-1343-JAD-VCF
      vs.                                              ORDER
6     LADAH LAW FIRM PLLC; and RAMZY
      LADAH,
7
                             Defendants.
8
            Before the court are Plaintiff and Defendants’ Proposed Discovery Plan and Scheduling Orders
9
     (ECF Nos. 21 and 22).
10
            Accordingly,
11
            IT IS HEREBY ORDERED that a hearing on Plaintiff and Defendants’ Proposed Discovery Plan
12
     and Scheduling Orders (ECF Nos. 21 and 22) is scheduled for 3:00 PM, January 13, 2020, in Courtroom
13
     3D.
14
            DATED this 7th day of January, 2020.
15
                                                             _________________________
16                                                           CAM FERENBACH
                                                             UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25
